                                          Case 3:20-cv-02374-MMC Document 18 Filed 05/11/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BRANDY MOULTON,                                Case No. 20-cv-02374-MMC
                                                       Plaintiff,                       ORDER DENYING PLAINTIFF'S
                                  8
                                                                                        APPLICATION FOR TEMPORARY
                                                  v.                                    RESTRAINING ORDER
                                  9

                                  10     DAN GJERDE, in his official capacity as
                                         Supervisor for the County of Mendocino,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Brandy Moulton's Application, filed April 14, 2020, for a
                                  14   "Temporary Restraining Order and OSC re: Preliminary Injunction." Defendant Dan
                                  15   Gjerde has filed opposition, to which plaintiff has replied. Having read and considered
                                  16   the parties' respective written submissions, the Court rules as follows.1
                                  17          In her complaint, plaintiff alleges that, in February 2020, defendant, a county
                                  18   supervisor, "banned" her "from speaking in a public forum he had set up for constituents
                                  19   to interact with each other and with him about his actions as a local government official."
                                  20   (See Compl. ¶ 1.) The "public forum," according to plaintiff, is a "Facebook page which is
                                  21   currently titled 'Dan Gjerde, 4th District Supervisor.'" (See Compl. ¶ 11.) Based on said
                                  22
                                       allegations, plaintiff alleges defendant has violated 42 U.S.C. § 1983.
                                  23          By the instant application, plaintiff seeks a temporary restraining order prohibiting
                                  24   defendant from restricting plaintiff's access to the above-referenced Facebook page, as
                                  25   well as an order directing defendant to show cause why a preliminary injunction should
                                  26
                                  27          1
                                              By order filed April 22, 2020, the Court advised the parties the matter would be
                                  28   taken under submission upon completion of the briefing.
                                          Case 3:20-cv-02374-MMC Document 18 Filed 05/11/20 Page 2 of 3




                                  1    not issue.

                                  2           "Temporary restraining orders are governed by the same standard applicable to

                                  3    preliminary injunctions." Quiroga v. Chen, 735 F. Supp. 2d 1226, 1228 (D. Nev. 2010).

                                  4    "A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

                                  5    the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,

                                  6    that the balance of equities tips in his favor, and that an injunction is in the public

                                  7    interest." Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2008). As

                                  8    an alternative to showing a likelihood of success on the merits, however, a plaintiff may

                                  9    establish “that serious questions going to the merits [have been] raised,” provided such

                                  10   plaintiff also establishes “a balance of hardships that tips sharply toward the plaintiff,” a

                                  11   likelihood of irreparable harm, and that the injunction is in the public interest. See

                                  12   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131, 1135 (9th Cir. 2011)
Northern District of California
 United States District Court




                                  13   (internal quotation and citation omitted).

                                  14          In her declaration, plaintiff states that "around February 22, 2020," she "voic[ed]"

                                  15   on the forum her concerns about defendant's "job performance" and that, "[s]hortly"

                                  16   thereafter, she was "blocked" from accessing the Facebook page. (See Moulton Decl.

                                  17   ¶¶ 11-12.) In his declaration, defendant states that, although he "blocked" plaintiff from

                                  18   the Facebook page "on or about February 19, 2020" (see Gjerde Decl. ¶ 15), he

                                  19   reinstated plaintiff's access "on either March 5, or March 6, 2020," when he "changed the

                                  20   settings" so that "no one" is blocked (see id. ¶ 11); he further declares plaintiff has had

                                  21   full access to the forum as of that time (see id. ¶¶ 11, 13). Plaintiff has not disputed

                                  22   defendant's declaration that, as of March 6, 2020, she has not been subject to any

                                  23   restriction limiting her access to or use of the Facebook page. Consequently, assuming

                                  24   plaintiff has a right to full access to the Facebook page, it is undisputed that, as of April 8,

                                  25   2020, the date on which plaintiff filed her complaint, she has not been deprived of any

                                  26   such right.

                                  27          The Court next considers whether, under such circumstances, plaintiff has shown

                                  28   she has standing to seek an injunction. See O'Shea v. Sullivan, 414 U.S. 488, 493
                                                                                      2
                                          Case 3:20-cv-02374-MMC Document 18 Filed 05/11/20 Page 3 of 3




                                  1    (1974) (holding district court cannot "assume jurisdiction" over claim for injunctive relief in

                                  2    absence of showing plaintiff has standing).

                                  3           Where a plaintiff seeks injunctive relief, such plaintiff, to have standing, must show

                                  4    the existence of a "real or immediate threat that the plaintiff will be wronged again," see

                                  5    City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983), a showing that cannot be based

                                  6    solely on "a past injury," see San Diego County Gun Rights Committee v. Reno, 98 F.3d

                                  7    1121, 1126 (9th Cir. 1996). Here, plaintiff offers no evidence to support a finding that she

                                  8    faces an imminent or, for that matter, any future threat of being blocked again. Rather,

                                  9    she relies on defendant's past act of blocking, which conduct, as noted, is insufficient to

                                  10   establish standing. See id.

                                  11          Accordingly, plaintiff's application is hereby DENIED.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: May 11, 2020
                                                                                                MAXINE M. CHESNEY
                                  15                                                            United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
